DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application and the preliminary amendment filed on 04/28/2020.
Claims 1-11 and 13-18 are currently pending in this application. Claims 1-11 and 13-18 have been amended. Claim 12 is cancelled.
Applicant has filed a terminal disclaimer (TD) with co-pending application 16/614259 and the TD is approved on 02/16/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except the non-patent literature documents, for which the English language translations are not attached.

Allowable Subject Matter
Claims 1-11 and 13-18 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in communications with Carl Pellegrini (reg. no. 40,766) on 02/14/2022.

IN THE CLAIMS
Claim 1 (Amended): A secure computation apparatus comprising:
a share value storage apparatus that stores share values obtained by using (2, 3) threshold type RSS (Replicated Secret Sharing) with modulo 2 to the power of n;
a decomposed share value storage apparatus that stores a sequence of share values obtained by using (2, 3) threshold type RSS with modulo 2; and
a bit-decomposition secure computation apparatus including a first processor and a memory storing program instructions executable by the first processor, wherein the first processor included in the bit-decomposition secure computation apparatus is configured to
with respect to a value w, use r1, r2, and r3 satisfying w = r1 + r2 + r3 mod 2ʌn (where mod is a modulo operation; n is an integer of 2 or more, and ʌ is a power operator), as share information of (2, 3) threshold type RSS stored in the share value storage apparatus, and execute:
an addition sharing process that sums two values out of the share information by modulo 2ʌn arithmetic and distributes the sum using (2, 3) threshold type RSS; and


Claim 2 (Amended): The secure computation apparatus according to claim 1, wherein the first processor included in the bit-decomposition secure computation apparatus is configured to execute
a partial share information extraction process that generates share information of the one value by setting the values to zero except for the one value out of the three values constituting the share information in (2, 3) threshold type RSS, and wherein
the full adder secure computation process performs addition processing using secure computation of a full adder on the share information of the sum of the two values generated and distributed by the addition sharing part and the share information of the one value generated by the partial share information extraction process, and stores the value obtained by combining the share information of the computation result for each digit in the decomposed share value storage apparatus. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 3, 13 and 16,

Ikarashi et al. (US 2016/0218862 A1) teaches a secret quotient transfer device that can reduce the communication cost. On the assumption that u denotes a natural number and represents a boundary value, m denotes an integer that satisfies a relation m≤2u, i denotes an integer from 0 to m-1, a plain text a is an integer that is equal to or greater than 0 and smaller than an arbitrary modulo p, the integers a and 0 are congruent modulo 2u, and the plain text a is expressed as a sum of m sub-shares x0 , ... , xm-1, the secret quotient transfer device computes a quotient q of the division of a total sum az of the sub-shares by p according to q=Ʃ(i<m)xi mod 2u.– see abstract, figs. 2, 4; paras. [0042] - [0053] of Ikarashi.

Ikarashi et al. (US 2016/0335924 A1) teaches secret calculation including secret random permutation at high speed. In unit permutation, random permutation devices P0, …, Pk-1 perform permutation of additive secret sharing values <<a>>ρi of a plain text a with sub shares πρi of permutation data π. In resharing, the random permutation device P0 generates additive secret sharing values <<a>> ρi+1 by using random numbers r1, …, rk-1 which are respectively shared with random permutation devices pj (j=1, …, k-1) so as to transmit the additive secret sharing values <<a>> ρi+1 pk to the random permutation device pk and each of the random permutation devices pj generates additive secret sharing values <<a>> ρi+1 pj by using random numbers rj - see fig. 2; abstract, paras. [0015], [0061] - [0075] of Ikarashi.

Kagaya et al. (US 8,085,938 B2) teaches a secret information management system for managing a secret information of a user. The secret information is divided into a plurality of divided data by using a secret sharing scheme, such that the secret information can be recovered from a prescribed number of the divided data, and a part of the plurality of divided data is stored into a terminal of the user as user's divided data while a rest of the plurality of divided data are stored into one or more of deposit servers. Then, a plurality of re-divided data different from the plurality of divided data are generated, from a combination of the prescribed number of the divided data among the divided data stored in the deposit servers by using the secret sharing scheme, and a part of the plurality of re-divided data is stored into the terminal as newly generated user's divided data while a rest of the plurality of re-divided data are stored into the deposit servers as newly generated divided data. – see abstract, figs. 1, 6; columns 6-8 of Kagaya.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations,
the claim 1, 3, 13 and 16 in an apparatus, method or medium of a secure computing for:
a share value storage apparatus that stores share values obtained by using (2, 3) threshold type RSS (Replicated Secret Sharing) with modulo 2 to the power of n;
a decomposed share value storage apparatus that stores a sequence of share values obtained by using (2, 3) threshold type RSS with modulo 2; and
a bit-decomposition secure computation apparatus including a first processor and a memory storing program instructions executable by the first processor, wherein the first processor included in the bit-decomposition secure computation apparatus is configured to
with respect to a value w, use r1, r2, and r3 satisfying w = r1 + r2 + r3 mod 2ʌn (where mod is a modulo operation; n is an integer of 2 or more, and ʌ is a power operator), as share information of (2, 3) threshold type RSS stored in the share value storage apparatus, and execute:
an addition sharing process that sums two values out of the share information by modulo 2ʌn arithmetic and distributes the sum using (2, 3) threshold type RSS; and a full adder secure computation process that adds a share value of the sum of the two values generated by the addition sharing process to share information of one remaining value other than the two values used by the addition sharing process, for each digit, by using secure computation of a full adder to 
a full adder secure computation process that performs secure computation of r12 = r1 + r2 mod 2ʌn, and r123 = r12 + r3 mod 2ʌn for each digit using secure computation of a full adder to store a computation result in the decomposed share value storage apparatus.

Dependent claims 2, 4-11, 14, 15, 17 and 18 are allowed as they depend from allowable independent claim 1, 3, 13 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495